                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 JOHN GLEN JOHNSON,                               )
                                                  )
        Plaintiffs,                               )
                                                  )      No. 3:19-cv-00114-HSM-HBG
 v.                                               )
                                                  )
 APPFOLIO, INC.,                                  )
                                                  )
        Defendant.                                )


                          STIPULATION OF EXTENSION OF TIME


        Pursuant to Local Rule 12.1 of the United States District Court for the Eastern District of

 Tennessee, Plaintiff John Glen Johnson, by and through his counsel, and Defendant AppFolio,

 Inc., by and through its counsel, hereby inform the Court of the following:

        1.      On April 5, 2019, Plaintiff filed the Complaint in this action.

        2.      On April 15, 2019, Plaintiff provided Defendant a Waiver of Service of Summons

 under Rule 4 of the Federal Rules of Civil Procedure. On April 17, 2019, Defendant executed the

 Waiver of Service of Summons and returned the fully executed Waiver to Plaintiff’s counsel on

 April 19, 2019.

        3.      Pursuant to the Rule 4 Waiver, the Parties agree that Defendant has until June 25,

 2019 to respond to the Complaint.

        4.      Notwithstanding Defendant’s Waiver of Service of Summons, on April 29, 2019,

 Plaintiff inadvertently served Defendant and filed the Certificate of Service with this Court on

 May 6, 2019. However, Defendant’s deadline to respond to the Complaint had already been set

 for June 25, 2019.




                                          1
 4843-5232-9880v1
Case    3:19-cv-00114-HSM-HBG
 9600000-000100 05/24/2019           Document 9 Filed 05/24/19 Page 1 of 3 PageID #: 29
        5.     Thus, the Parties agree that Defendant’s deadline to respond to the Complaint is

 June 25, 2019 pursuant to Defendant’s Waiver of Service and was not reset by Plaintiff’s

 inadvertent service of the Complaint on April 29, 2019.

        Respectfully submitted this 24th day of May 2019.

                                                    Respectfully submitted,

                                                    BAKER, DONELSON, BEARMAN,
                                                    CALDWELL & BERKOWITZ, P.C.


                                                    s/ Timothy B. McConnell
                                                    Timothy B. McConnell, BPR No. 019136
                                                    Jacob S. Gibson, BPR No. 035145
                                                    265 Brookview Centre Way, Suite 600
                                                    Knoxville, Tennessee 37919
                                                    Telephone: (865) 549-7000
                                                    tmcconnell@bakerdonelson.com
                                                    jgibson@bakerdonelson.com

                                                    Pamela Q. Devata (to be admitted pro hac
                                                    vice)
                                                    John W. Drury (to be admitted pro hac vice)
                                                    Selyn Hong (to be admitted pro hac vice)
                                                    SEYFARTH SHAW LLP
                                                    233 South Wacker Drive, Suite 8000
                                                    Chicago, Illinois 60606
                                                    (312) 460-5000
                                                    pdevata@seyfarth.com
                                                    jdrury@seyfarth.com
                                                    shong@seyfarth.com

                                                    Attorneys for Defendant


                                                    s/ Hans W. Lodge
                                                    Hans W. Lodge, BPR No. 022736
                                                    BERGER MONTAGUE, PC
                                                    43 SE Main Street, Suite 505
                                                    Minneapolis, MN 55414
                                                    (612) 607-7794
                                                    hlodge@bm.net



                                         2
 4843-5232-9880v1
Case    3:19-cv-00114-HSM-HBG
 9600000-000100 05/24/2019          Document 9 Filed 05/24/19 Page 2 of 3 PageID #: 30
                                                       s/ Micah S. Adkins
                                                       Micah S. Adkins, BPR No. 006263
                                                       THE ADKINS FIRM, PC
                                                       1025 Westhaven Boulevard, Suite 220
                                                       Franklin, TN 37064
                                                       (615) 370-9659
                                                       MicahAdkins@ItsYourCreditReport.com

                                                       Attorneys for Plaintiff




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and exact copy of the foregoing has been filed electronically
 on May 24, 2019. Notice of this filing will be sent by operation of the Court's electronic filing
 system to all parties indicated on the electronic filing receipt. All other parties will be served by
 regular U.S. Mail. Parties may access this filing through the Court's electronic filing system.


                                                       s/ Timothy B. McConnell
                                                       Timothy B. McConnell




                                           3
 4843-5232-9880v1
Case    3:19-cv-00114-HSM-HBG
 9600000-000100 05/24/2019            Document 9 Filed 05/24/19 Page 3 of 3 PageID #: 31
